Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1, 2, 4-8, 10, 43, 52-53, 55,-57, 59, 61 are pending.
Claims 3, 11-42, 44-51, 54, 58, 60, 62-67 are canceled.
Claims 1, 2, 4-8, 10, 43, 52-53, 55,-57, 59, 61 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As to claim 1 the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) recites a method for channel state information, CSI, feedback in a user equipment configured by higher layers with M Report Settings containing parameters related to CSI reporting and N Resource Settings containing parameters defining the resources used for channel measurement and their properties, the method comprising at least one of: a) obtaining preconfigured linkages between the Report Settings and the Resource Settings via higher layer configuration ; b) determining S CSI-RS Resources Sets within each Resource Setting based on higher layer configuration wherein a CSI-RS Resource Set contains multiple CSI-RS resources used for channel measurement ; c) receiving via higher layer configuration a 
If interpreted broadly to perform only 1 of the several steps, then the claim only requires a method for channel state information, CSI, feedback in a user equipment configured by higher layers with M Report Settings containing parameters related to CSI reporting and N Resource Settings containing parameters defining the resources used for channel measurement and their properties, the method comprising at least one of: ... b)        determining S CSI-RS Resources Sets within each Resource Setting based on higher layer configuration wherein a CSI-RS Resource Set contains multiple CSI-RS resources used for channel measurement (i.e., only the determining step). Similarly, claim 52 is the same way. 
 	The following is the analysis under the 2019 Patent Eligibility Guidance. Under step 1, claim 1 is directed towards a method. Claim 52 is directed  towards a device. Under step2A, prong 1, claim 1 and 52 both recite a mental step: determining S CSI-RS resources. 
 This judicial exception is not integrated into a practical application because the additional element when considered both individually and as an ordered combination does not amount to significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception 
Therefore claim 1 and 52 are rejected under 101 because they are not drawn to eligible subject matter as they are directed to abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4,5,6, 7,8,10,43, 52,55, 56,57, 59,61 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kang et al. (US-PG-PUB 2019/0379503 A1).










The application is about dynamic indication for channel state information feedback and is shown in fig. 20

    PNG
    media_image1.png
    446
    657
    media_image1.png
    Greyscale

The primary reference is about measuring and reporting channel state information and is shown in fig. 9
    PNG
    media_image2.png
    614
    446
    media_image2.png
    Greyscale


As to claim 1. Kang teaches a method for channel state information (Kang fig.9 and [0227] a CSI framework which works according to a method),
CSI (Kang fig.9 [0227] CSI framework), feedback in a user equipment (Kang fig.10 S1020 [0297] CSI reporting i.e. feedback being sent by a UE),configured by higher layers (Kang fig.9 and [0239] resource setting configured via higher layer signaling), with M Report Settings (Kang fig.9, 902, N report setting see also [0229], with N>= 1) containing parameters related to CSI reporting(Kang [0237] CSI reporting setting such as time domain behavior and frequency information i.e. parameter and PMI, CQI which also parameters related to CSI reporting see also [0238] ) and N Resource Settings (Kang fig.9,  906 M resources setting, see also [0230] with M >=1 ) containing parameters defining the resources used for channel measurement (Kang fig.9 [0241] operation pattern of a time domain and information related to power which are parameters related to resources used for measurement and [0262] time domain operation supported and see also [0111] frequency granularity i.e. frequency offset, periodicity ) and their properties(Kang [0243] a number of ports which is a property of resource used for measurement and [0244] a mapping pattern of resources which are also properties of resources used for channel measurement and mapping pattern on OFDM symbols and ofdm can be consecutive or inconsecutive) , the method
comprising at least one of:
a) 	obtaining preconfigured linkages between the Report Settings and the Resource Settings via higher layer configuration (Kang fig.9 [0231] link between resource setting and report setting and [0233] measurement setting being selected dynamically via L2 signaling i.e. higher layer signaling) ;
b) 	determining S CSI-RS Resources Sets within each Resource Setting based on higher layer configuration wherein a CSI-RS Resource Set contains multiple CSI-RS resources used for channel measurement (Kang fig.9 [0243] s resources sets part of resource setting and k resources for each resource set [0246] resource setting being signaled via higher signaling and s resource sets i.e. including multiple resource set [0241] resource setting for measurement reporting);
(Kang fig.19 [0243]-[0248] resource setting for S CSI-RS having k resource setting for each resource set and a mapping between resource setting and CSI reporting and fig.19 link between report setting and resource setting) using parameter configuration compatibility (Kang fig 19 [0243] resource setting including information such as number of ports, operation type of time domain and [0248] a mapping between specific resource setting and csi report setting supported by Ue see also [0249]); and
d) 	receiving a dynamic indication associated with the correspondence between the CSI-RS Resource Set and the CSI Report Setting(Kang fig.19 links between resource setting and report setting i.e. correspondence and [0233] configuration being selected via higher layer signaling and [0248] a mapping between resource setting and report setting i.e. correspondence).

As to claim 4 Kang teaches wherein the dynamic indication is given by DCI (Kang [0221] dynamic signaling and [0137] DCI signaling).

As to claim 5. Kang teaches wherein the dynamic indication is given by MAC CE (Kang [0221] dynamic signaling and [0137] MAC CE signaling).

As to claim 6.Kang teaches  wherein the number of Report Settings M linked to one Resource Setting (N=1) is set equal to the number of CSI-RS Resource Sets S within (Kang fig. 9 link between resource setting and report setting wherein M>=1 and N>=1 and include S>=1 resource set).

As to claim 7. Kang teaches wherein a whole of a Report Setting corresponds to only one CSI-RS Resource Set (Kang fig. 9 link between resource setting and report setting wherein M>=1 and N>=1 and include S>=1 resource set).

As to claim 8. Kang teaches wherein entities dynamically indicated explicitly include a selection of one or more CSI Report Setting(s) and a selection of one or more CSI-RS resources (Kang [0233] selection of CSI report settings and CSI-RS resource setting being selected).

As to claim 10. Kang teaches wherein one Report Setting (M=1) is linked to one Resource Setting (N=1) which contains S CSI-RS Resource Sets (Kang fig. 9 link between resource setting and report setting wherein M>=1 and N>=1 and include S>=1 resource set).

As to claim 43. Kang teaches a method for a base station for signaling channel state information reference symbol (Kang fig.10, 1005 DCI being used to signal configuration information to a Ue by an eNB which works according to a method), CSI-RS (Kang fig.10, 1015 CSI-RS), resources to be used by a wireless device (Kang fig.10 a Ue in communication with an eNB), the method including at least one of:
(Kang [0233] one or more CSI-RS resources sets being selected from one CSI-resource set);
selecting one or more CSI-RS resources in each of the selected CSI-RS resource sets; and
selecting the maximum number of CSI-RS resources in a CSI-RS resource set, the selecting of the maximum number calculated to achieve a similarity between numbers of CSI-RS resources in the one or more CSI-RS resource sets.

As to claim 52. Kang teaches a user equipment (Kang fig. 10 a Ue) configured by higher layers(Kang fig.9 and [0239] resource setting configured via higher layer signaling see also fig.10, 1005),  with M Report Settings(Kang fig.9, 902, N report setting see also [0229], with N>= 1), containing parameters related to CSI reporting(Kang [0237] CSI reporting setting such as time domain behavior and frequency information i.e. parameter and PMI, CQI which also parameters related to CSI reporting see also [0238] )  and N Resource Settings(Kang fig.9,  906 M resources setting, see also [0230] with M >=1 )  containing parameters defining the resources used for channel measurement(Kang fig.9 [0241] operation pattern of a time domain and information related to power which are parameters related to resources used for measurement and [0262] time domain operation supported and see also [0111] frequency granularity )  and their properties(Kang [0243] a number of ports which is a property of resource used for measurement and [0244] a mapping pattern of resources which are also properties of resources used for channel measurement and mapping pattern on OFDM symbols and ofdm can be consecutive or inconsecutive i.e. properties of resources ) , the user
equipment comprising processing circuitry configured to perform at least one of:
 obtaining preconfigured linkages between the Report Settings and the Resource Settings via higher layer configuration(Kang fig.9 [0231] link between resource setting and report setting and [0233] measurement setting being selected dynamically via L2 signaling i.e. higher layer signaling) ;,
b) 	determining S CSI-RS Resources Sets within each Resource Setting based on higher layer configuration wherein a CSI-RS Resource Set contains multiple CSI-RS resources used for channel measurement (Kang fig.9 [0243] s resources sets part of resource setting and k resources for each resource set [0246] resource setting being signaled via higher signaling and s resource sets i.e. including multiple resource set [0241] resource setting for measurement reporting);,
c)	 receiving via higher layer configuration a Preconfigured correspondence between a CSI-RS Resource Set within a Resource Setting and a part or whole of a CSI Report Setting that is linked to the Resource Setting using parameter configuration compatibility(Kang fig.19 [0243]-[0248] resource setting for S CSI-RS having k resource setting for each resource set and a mapping between resource setting and CSI reporting and fig.19 link between report setting and resource setting) using parameter configuration compatibility (Kang fig 19 [0243] resource setting including information such as number of ports, operation type of time domain and [0248] a mapping between specific resource setting and csi report setting supported by Ue see also [0249]);, and
(Kang fig.19 links between resource setting and report setting i.e. correspondence and [0233] configuration being selected via higher layer signaling and [0248] a mapping between resource setting and report setting i.e. correspondence).
As to claim 55.Kang teaches wherein the dynamic indication is given by DCI (Kang [0221] dynamic signaling and [0137] DCI signaling).

As to claim 56. Kang teaches wherein the dynamic indication is given by MAC CE (Kang [0221] dynamic signaling and [0137] MAC CE signaling).

As to claim 57. Kang teaches wherein the number of Report Settings M linked to one Resource Setting (N=1) is set equal to the number of CSI-RS Resource Sets S within the one Resource Setting (Kang fig. 9 link between resource setting and report setting wherein M>=1 and N>=1 and include S>=1 resource set).

As to claim 59. Kang teaches wherein entities dynamically indicated explicitly include a selection of one or more CSI Report Setting(s) and a selection of one or more CSI-RS resources(Kang [0233] selection of CSI report settings and CSI-RS resource setting being selected)..

As to claim 61.  Kang teaches wherein one Report Setting (M=1) is linked to one Resource Setting (N=1) which contains S CSI-RS Resource Sets (Kang fig. 9 link between resource setting and report setting wherein M>=1 and N>=1 and include S>=1 resource set).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US-PG-PUB 2019/0379503 A1) and in view of Li et al. (US-PG-PUB 2016/0080052 A1) 

As to claim 2. Kang does not teach wherein a codebook configuration and one or more related parameters defined in the Report Setting are compatible with a number of ports in the CSI-RS resources contained within a CSI-RS Resource Set
However Li from a similar field of endeavor teaches wherein a codebook configuration and one or more related parameters defined in the Report Setting are compatible with a number of ports in the CSI-RS resources contained within a CSI-RS Resource Set (Li [0226]  a port compatibility between resources used for feedback/report) .
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Li and the teaching (Li [0003]).

As to claim 53.Kang does not teach wherein a codebook configuration and one or more related parameters defined in the Report Setting are compatible with a number of ports in the CSI-RS resources contained within a CSI-RS Resource Set
However Li from a similar field of endeavor teaches wherein a codebook configuration and one or more related parameters defined in the Report Setting are compatible with a number of ports in the CSI-RS resources contained within a CSI-RS Resource Set (Li [0226]  a port compatibility between resources used for feedback/report) .
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Li and the teaching Kang to use port compatibility in order to reduce overhead. Because Li teaches a method of efficient quantization for CSI report thus reducing overhead (Li [0003]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Han et al. (US-PG-PUB 2019/0334601 A1): Method for setting channel state information measurement and reporting, and related device.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412